Black, C. J.
Counsel for the appellant have presented *269only the question whether the court erred in overruling appellant’s motion for a new trial; and the only specification in the motion discussed is one professing to assign newly discovered evidence.
Filed May 1, 1891.
The alleged new evidence consisted of admissions of the appellee made after the trial. Such evidence does not constitute newly discovered evidence within the meaning of the statute. Sullivan v. O’Conner, 77 Ind. 149. See, also, Stanley v. Peeples, 13 Ind. 232.
There is in the record a bill of exceptions containing evidence. It is followed in the bill by these words: “ The foregoing evidence being all the evidence that was given by the defendant in support of the soundness of the horse’s eyes in controversy.”
To present to this court the question whether a new trial should have been granted upon the ground of newly discovered evidence, the record should show that it contains all the evidence given on the trial. Cones v. Ryman, 9 Ind. 277; Walpole v. Atkinson, 18 Ind. 434; Larrimore v. Williams, 30 Ind. 18; Sanders v. Loy, 45 Ind. 229; Jackson v. Fowler, 63 Ind. 85. See, also, Kitch v. Oatis, 79 Ind. 96; Hines v. Driver, 100 Ind. 315.
The judgment is affirmed, with costs.